UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8040


ISIDRO ALEXANDER RUBIO,

                Plaintiff - Appellant,

          v.

MCI-H, 2010 STAFF, et al.; RCI 2012 STAFF, et al.; WARDEN
WAYNE A. WEBB; CHIEF OF SECURITY RONALD B. BREZLER; MEDICAL
SUPERVISOR ALI SALIK; JACKELIN SHANK, Case Management
Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cv-03046-RWT)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isidro Alexander Rubio, Appellant Pro Se.   Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Patricia H. Beall, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY,
P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Isidro   Alexander   Rubio    appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Rubio v. MCI-H, No. 8:12-cv-03046-RWT (D. Md. Nov. 27,

2013).      We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the   materials

before   this   court   and   argument     would   not    aid   the   decisional

process.

                                                                        AFFIRMED




                                       2